 


110 HR 2989 IH: To amend provisions of title 46, United States Code, popularly known as the Death on the High Seas Act to limit application of those provisions to maritime accidents, and for other purposes.
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2989 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2007 
Mr. Doggett (for himself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend provisions of title 46, United States Code, popularly known as the Death on the High Seas Act to limit application of those provisions to maritime accidents, and for other purposes. 
 
 
1.Limitations on actions under Death on the High Seas Act for commercial maritime accidents 
(a)LimitationsChapter 303 of title 46, United States Code, popularly known as the Death on the High Seas Act, is amended— 
(1)by striking the heading for section 30307 and inserting the following: 
 
30307.Nonpecuniary and punitive damages; limitation on application; 
(2)in section 30307(b), by inserting or maritime after commercial aviation; 
(3)in section 30307(c), by inserting or maritime after commercial aviation; and 
(4)in the table of sections at the beginning of the chapter by striking the item relating to section 30307 and inserting the following: 
 
 
30307. Nonpecuniary and punitive damages; limitation on application.. 
(b)ApplicationThe amendments made by subsection (a) shall apply with respect to a death occurring after August 25, 2005.  
 
